FILED
                             NOT FOR PUBLICATION                            JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DILIPKUMAR AMBALAL PATEL,                        No. 09-70205

               Petitioner,                       Agency No. A078-908-186

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Dilipkumar Ambalal Patel, a native and citizen of India, petitions for review

of the Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-

Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and we deny the petition

for review.

      Substantial evidence supports the agency’s determination that, even if Patel

established past persecution on account of a statutorily protected ground, the

government established by a preponderance of the evidence that he could

reasonably relocate within India to avoid harm. See 8 C.F.R.

§ 1208.13(b)(1)(i)(B); see also Gonzalez-Hernandez, 336 F.3d at 998-99

(presumption was rebutted where the agency rationally construed country report

and provided an individualized analysis of the petitioner’s situation). Accordingly,

Patel’s asylum claim fails.

      Because Patel failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Gonzalez -

Hermandez, 336 F.3d at 1001 n.5.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Patel failed to establish it is more likely than not he will be tortured if

returned to India. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                            2                                     09-70205